Exceptions overruled. This is an action of tort brought pursuant to the Jones Act, 46 U. S. C. § 688 (1958), for personal injuries sustained by the plaintiff while serving as a member of the crew of a coastal oil tanker. The only evidence before the judge was the auditor’s report. The plaintiff and defendants filed motions for judgment on the auditor’s report. The plaintiff’s motion was granted and the defendants’ motion denied. The auditor found that a fellow crew member of the plaintiff was negligent. In eases involving an action under the Federal Employers’ Liability Act, the provisions of which are made applicable to actions under the Jones Act (see Schulz v. Pennsylvania R.R. 350 U. S. 523, 524), the Supreme Court of the United States has made it clear that the Federal rule, here applicable, requires sustaining a finding for the plaintiff if “employer negligence played any part, even the slightest, in producing the injury . . . for which damages are sought.” See Rogers v. Missouri Pac. R.R. 352 U. S. 500, 506-507; Keough v. Cefalo, 330 Mass. 57, 60; Rankin v. New York, N. H. & H. R.R. 338 Mass. 178, 182. The findings in the auditor’s report were sufficient to satisfy the Federal rule.